DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on October 21, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiyoshi et al. (WO2014/109179, which corresponds to USP 9,476,354) in view of Brogardh (WO 2010/142318).
Hiyoshi  teaches a rotation transmission mechanism that transmits rotational driving force outputted from a rotation drive source to a load-side member via a speed reducer, the rotation transmission mechanism comprising: a powertrain configured from a plurality of power-transmitting members (shafts bearings, gears) including the speed reducer (20); the speed reducer being a strain wave gearing. Referring to the written description, it was known to provide wave motion gearing speed reducer having a ratcheting torque denoting slippage 
Hiyoshi does not teach a fastening force by which a rigid internally toothed gear in the strain wave gearing is fixed by being fastened to a fixed-side member of the strain wave gearing is set to a lesser fastening force in one portion of the internally toothed gear in a circumferential direction than a case in which the allowable load torque of the strain wave gearing is greater than the upper-limit load torque, whereby the ratcheting torque is set to be equal to or lower than the upper-limit load torque.
Referring to Figure 5, Brogardh teaches a strain wave gearing functioning as a mechanical fuse (50); wherein a fastening force by which a rigid internally toothed gear (16) in the strain wave gearing is fixed by being fastened to a fixed-side member of the strain wave gearing is set to a lesser fastening force in one portion of the internally toothed gear in a circumferential direction, 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide the strain wave gearing of Hiyoshi with an internally toothed gear capable of rotating with respect to a support member, as taught by Brogardh, motivation being to protect the torque arrangement from damage due to over-torque.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiyoshi et al. (WO2014/109179, which corresponds to USP 9,476,354) in view of Matsuda et al. (JP 7-77249).
Hiyoshi  teaches a rotation transmission mechanism that transmits rotational driving force outputted from a rotation drive source to a load-side member via a speed reducer, the rotation transmission mechanism comprising: a powertrain configured from a plurality of power-transmitting members (shafts bearings, gears) including the speed reducer (20); the speed reducer being a strain wave gearing. Referring to the written description, it was known to provide wave motion gearing speed reducer having a ratcheting torque denoting slippage between the internal and external teeth of the speed reducer when an excessive torque exceeding the allowable load torque is applied.  For example, see column 1, lines 45-60 of corresponding US patent 9,476,354).  The speed reducer of Hiyoshi is configured with an allowable load torque of the power-transmitting members (such as motor shaft 16)  other than the strain wave gearing 
Hiyoshi does not teach a fastening force by which a rigid internally toothed gear in the strain wave gearing is fixed by being fastened to a fixed-side member of the strain wave gearing is set to a lesser fastening force in one portion of the internally toothed gear in a circumferential direction than a case in which the allowable load torque of the strain wave gearing is greater than the upper-limit load torque, whereby the ratcheting torque is set to be equal to or lower than the upper-limit load torque.
The prior art to Matsuda teaches a strain wave gearing functioning as a mechanical fuse; wherein a fastening force (by sliding member 7) by which a rigid internally toothed gear (4) in the strain wave gearing is fixed by being fastened to a fixed-side member of the strain wave gearing is set to a lesser fastening force in one portion of the internally toothed gear in a circumferential direction, whereby the ratcheting torque is set to be lower than an upper-limit load torque to prevent damage to a driven device.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide the strain wave gearing of Hiyoshi with an internally toothed gear capable of rotating with respect to a support member, as taught by Matsuda, motivation being to protect the torque arrangement from damage due to over-torque.

Conclusion
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658